DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 05/03/2021 has been entered. Claims 14-20 and 22-24 have been canceled and Claim 13 has been amended. Claims 13, 21 and 25 are currently pending and under examination.

Withdrawn Rejections
	The 102(a)(1) rejection of Claims 13, 21 and 25 has been withdrawn in view of the amendment of Claim 13 (see Reasons for Allowance set forth below).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 13 has been amended to recite “starting material gas containing 99 to 100 volume % of difluoromethane (R-32)”. Applicant’s arguments in the Remarks 05/03/2021 (see pages 2-3) have been considered and were found persuasive. The closest prior art references are Patent number JP2013241348A (JP’348 hereinafter, cited in IDS 12/22/2020; English translation cited in Office Action 02/02/021) and WO1996001241A1 (WO’241 hereinafter, cited in Office Action 02/02/021).

    PNG
    media_image1.png
    543
    651
    media_image1.png
    Greyscale

In view of the foregoing, the instantly claimed method for producing a reaction gas containing (E)-1,2-difluoroethylene is deemed novel and unobvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13, 21 and 25 are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622